En Juez Asociado Se. del Toeq
emitió la opinión del tribunal.
En 23 de noviembre de 1912 falleció en la ciudad de Are-cibo don Tomás Boneta. Dejó como herederos numerosos hijos. A instancia de parte interesada se nombró adminis-trador de sil herencia a Charles E. Lawton.
Uno de los hijos, Luis Celestino Boneta, estableció la de-manda origen de este pleito dirigida contra la. sucesión de don Tomás, representada por el dicho administrador y los otros herederos. En la demanda se alega la celebración de cierto contrato de compraventa de una finca rústica deno-minada “Jobo”, de mil cien cnerdas, sita en Bio Arriba, Arecibo, entre el demandante y el cansante de la sncesión, y se pide qne se condene a la sncesión a cumplirlo, otor-gando la correspondiente escritura.
En el pleito intervino Leopoldo B. Strube y alegó, en resumen, qne era dueño y se encontraba, en posesión de la finca de qne se trata, que le fue vendida por don Tomás Bo-neta por el precio aplazado de cinco mil pesos que estaba dispuesto a entregar. Pidió qne se dictara sentencia con-denando a la sncesión a cumplir el contrato, recibiendo el precio y otorgando la correspondiente escritura.
Los herederos demandados unos se allanaron a la de-manda, otros se opusieron alegando qne la venta invocada por el demandante Luis Celestino Boneta fné simulada entre padre e hijo, y otros- dejaron de contestar. En cuanto a la demanda de intervención, dos herederos negaron sus hechos, otros dos alegaron que existió en efecto un contrato verbal entre Boneta y Strube pero que quedó nulo por falta de cum-plimiento por parte de Strube; nueve sostienen que Strube poseía la finca como arrendatario y ño como dueño; Luis Celestino Boneta aceptó algunos hechos de la intervención y negó otros, y el resto de los demandados no contestó.
*692Fue el pleito a juicio y se practicó una larga prueba do-cumental y testifical. Finalmente la corte dictó sentencia declarando sin lugar la demanda'de Luis Celestino Boneta y con lugar la demanda de intervención condenando en su consecuencia a los demandados a que otorguen a favor de Leopoldo B. Strube escritura pública de venta de la finca en cuestión, llevándose a efecto el otorgamiento mediante la en-trega por Strube a los demandados en dicho acto de la suma de cinco mil dólares más los intereses a razón de cincuenta dólares mensuales adeudados por Strube desde el 1º. de julio de 1911. De esa sentencia apeló solamente Luis Celes-tino Boneta.
El recurso se vió primeramente ante tres de los jueces de esta corte y luego ante el tribunal en pleno. Hemos estu-diado cuidadosamente las alegaciones, las pruebas y los ale-gatos escritos e informes orales de los abogados y no te-nemos duda alguna de que la' demanda de Luis Celestino Boneta estuvo bien declarada sin lugar. La prueba practi-cada fue ampliamente analizada por el juez sentenciador. En algunas apreciaciones no estamos conformes con el aná-lisis, pero todos lo estamos con el resultado del mismo.
La mayor dificultad al penetrar en el fondo de este asunto para dictar la resolución que proceda en justicia se encuen-tra en el estudio de la prueba con respecto a si el contrato, que no hay duda alguna que comenzó a celebrarse entre To-más Boneta y Strube, llégó a perfeccionarse y continuó en todo su vigor, de tal manera que la Sucesión' Boneta venga obligada a cumplirlo.
En primer lugar se levanta la cuestión de si no habiendo apelado ninguno de los componentes de la Sucesión Boneta, excepto el demandante Luis Celestino, esta corte debe limi-tarse, una vez que se ha convencido de que la demanda es-tuvo bien desestimada, a confirmar la sentencia. Nos incli-namos a resolver tal cuestión en el sentido de que habiendo sido apelada la sentencia totalmente y habiendo sido el al-*693canee y eficacia ele la prueba en cnanto al contrato celebrado entre Strube y Boneta ampliamente discutida por los abo-gados de las partes, podemos y debemos considerar en sus •méritos la reclamación que fue reconocida por la sentencia apelada. Además, dada la opinión que del caso fiemos for-mado, la cuestión carece de importancia práctica, porque por diversos caminos llegaremos al mismo resultado, a saber: la confirmación de la sentencia apelada.
Opinamos con la corte sentenciadora que las pruebas de-muestran la existencia de un contrato perfecto celebrado en-tre Tomás Boneta y Strube, ya que fiubo consentimiento, ob-jeto cierto y causa. Según el artículo 1353 del Código Civil Revisado, “La venta se perfeccionará entre comprador y vendedor, y será obligatoria para ambos, si hubieren conve-nido en la cosa objeto del contrato, y en el precio, aunque ni la una ni el otro se hayan entregado.” Aquí se entregó la cosa y no el precio. Tal circunstancia, la falta de en-trega del precio, como se fia visto, no impide llegar a la con-clusión de que el contrato quedó perfeccionado.
“La sucesión es la transmisión de los derechos y obliga-ciones del difunto a sus herederos.” (Artículo 664-a del Código Civil Revisado). En tal virtud la sucesión está obli-gada en este caso a cumplir el contrato que celebró su cau-sante y fue debidamente condenada a ello por la corte de distrito.
Debe confirmarse la sentencia recurrida.

Confirmada la sentencia apelada..

Jueces concurrentes: Sres. Presidente Hernández, y Aso-ciado Hutchison.
El Juez Asociado Sr. Aldrey firmó conforme con la sentencia.
El Juez Asociado Sr. Wolf firmó conforme con la sentencia en cuanto declara sin lugar la demanda y disiente en cuanto a declarar con lugar la demanda de intervención.